Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/12/2021 was filed before the mailing date of this office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6-7, 12-13, 17-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cherubini et al. (US 2018/0276134).

Regarding claim 1, Cherubini discloses a method comprising: receiving, by the virtual storage system, a request to write data to the virtual storage system; selecting, from amongst a plurality of tiers in the virtual storage system, a tier for receiving the data [see paragraph 78; data is initially stored to a first or second storage tier], wherein the plurality of tiers include a write-mostly tier and at least one other tier [see paragraph tiers may comprise high performance tier and low performance tier, with the low performance tier for storing rarely accessed data (i.e. rarely accessed would be the same as saying write mostly]; and storing, within the selected tier within the virtual storage system, the data [see paragraph 78; data is initially stored to a first or second storage tier].

	Regarding claim 2, Cherubini discloses the method of claim 1 wherein selecting the tier for receiving the data further comprises: determining that the likelihood that the data will be accessed is below a threshold; and responsive to determining that the likelihood that the data will be accessed is below the threshold, selecting the write-mostly tier for storing the data [see paragraphs 76 & 78; data may be stored to the first or second tier based on an access probability of the data].

	Regarding claim 6, Cheubini discloses ate method of claim 1 further comprising: detecting that the data has not been accessed for a threshold amount of time, where the data is stored in the other tier; and migrating the data from the other tier to the write-mostly tier [see paragraphs 75-76 & 78; access history is checked for predetermined periods of time; and data may be moved to cold storage if access probability shows the data unlikely to be accessed].

Regarding claim 7, Cherubini discloses the method of claim 1 further comprising storing the data in the other tier and also storing the data in the write-mostly tier [see paragraph 78; data may be duplicated so that it is stored on both tiers].

Claims 12-13, 17-18 and 20 recite the same limitations as claims 1-2 and 6-7 above and are rejected using the same reasoning and mappings.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cherubini in view of Greenwood et al. (US 10,353,634).

Regarding claim 3, Chreubini discloses the method of claim 1 as disclosed above.

Cherubini does not expressly disclose determining that the costs associated with the virtual storage system have reached a threshold; and responsive to determining that the costs associated with the virtual storage system have reached a threshold, selecting the write-mostly tier for storing the data.

Greenwood discloses a tier based storage system in which placement of data and volumes may be determined based upon a cost factor. Data may be placed so that a cost limit/criteria is not exceeded [see Col. 24, lines 24-67].

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art utilize the cost saving teachings of Green wood in the system of Cherubini.

The motivation for doing so would have been to generate the best performance within the cost constraints of the system [see Greenwood, Col. 24, lines 24-67].

Therefore, it would have been obvious to combine Greenwood with Cherubini for the benefits listed above, to obtain the invention as specified in claims 3 and 14.

	

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cherubini in view of Wang et al. (US 2020/0065195).

Regarding claim 4, Cherubini discloses the method of claim 1 as discussed above.

Cherubini does not expressly disclose detecting that the data is no longer part of a dataset that is stored in the other tier, where the data is stored in the other tier; and migrating the data from the other tier to the write-mostly tier.

Wang discloses a tiered storage system [see Fig. 3A]. A snapshot (dataset) is monitored for changes, and when a snapshot is to be removed, it is migrated to a lower storage tier B [see paragraphs 12].

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Wang in the system of Cherubini.

The motivation for doing so would have been to manage the lifecycle of the snapshot [see Wang, paragraph 16].

Therefore, it would have been obvious to combine Wang with Cherubini for the benefits listed above, to obtain the invention as specified in claims 4 and 15. 


Regarding claim 5 and 16, the combination of Cherubini and Wang discloses the method of claim 4 wherein the data is included in a snapshot of the dataset [see Wang, paragraph 12; data to be removed is a snapshot].

	
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Cherubini in view of Tamir et al (US 2018/0212987).

Regarding claim 8, Cherubini discloses the method of claim 7 as discussed above.

Cherubini does not expressly disclose responsive to determining that a copy of the data stored in the other tier has become unavailable, retrieving the data from the write- mostly tier.

Tamir discloses a ransomware resilient cloud storage system. If data is compromised due to ransomware, a known good copy is retrieved from the backup storage tier [see paragraph 37].

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Tamir in the system of Cherubini.

The motivation for doing so would have been to restore the data to a state prior to the ransomware attack [see Tamir, abstract].

Therefore, it would have been obvious to combine Tamir with Cherubini for the benefits listed above, to obtain the invention as specified in claims 8-9.

Regarding claim 9, the combination of Cherubini and Tamir discloses the method of claim 8 wherein the data stored in the other tier has become unavailable as a result of a ransomware attack [see Tamir, abstract; recovery from ransomware attack].


Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cherubini in view of Erdmann et al. (US 2016/0077750).

Regarding claim 10, Cherubini discloses the method of claim 1 as discussed above.

Cherubini does not expressly disclose receiving a request to delete the data, wherein the data is stored in the other tier; and migrating the data from the other tier to the write-mostly tier.


Erdmann discloses a storage system in which data is moved to a lower storage tier in response to a request to delete [see paragraph 18].

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Erdmann in the system of Cherubini.

The motivation for doing so would have been to allow a period of time to reverse the decision to erase the data [see Erdmann, paragraph 18].

Therefore, it would have been obvious to combine Erdmann with Cherubini for the benefits listed above, to obtain the invention as specified in claims 10 and 18.

	
	
Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cherubini in view of Jain et al. (US 2017/0336994).

Regarding claim 11, Cherubini discloses the method of claim 1 as discussed above.

Cherubini does not expressly disclose receiving a request to overwrite the data, wherein the data is stored in the other tier; and migrating the data from the other tier to the write-mostly tier.

Jain discloses a multi-tiered storage system in which data is migrated to another tier if it is overwritten in a first tier [see paragraph 49].

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Jain in the system of Cheubini.

The motivation for doing so would have been to re-use the copy of data migrated to the other tier [see Jain, paragraph 49].

Therefore, it would have been obvious to combine Jain with Cherubini for the benefits listed above, to obtain the invention as specified in claims 11 and 19.

	
	

	CLOSING COMMENTS
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure generally teach various systems and methods for storing data in tiered storage.

	Directions of Future Correspondences
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN BERTRAM whose telephone number is (571)270-1377.  The examiner can normally be reached on M-F 8:30-5MNT.

Important Note
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RYAN BERTRAM/Primary Examiner, Art Unit 2137